Orders denying jury issues affirmed. These are appeals from orders of the Probate Court denying jury issues in the matter of proof of the will of Constanzi DeFinis. The only issue argued is that of undue influence. Viewing the whole record and giving the decision of the probate judge the weight to *763which it appears to be entitled, we think that the expected evidence did not require the framing of that issue. The underlying principles have been recently restated. Laws v. Aschenbeck, 326 Mass. 7, 11. Flynn v. Prindeville, 327 Mass. 266. Morin v. Morin, 328 Mass. 33, 34.
Henry Reinherz & Morris Fulman, for the contestant Daniel DeFinis.
John J. Crimmins, for the contestant Angelo Bazutto.
Maurice Palais, for the petitioner.
The case was submitted on briefs.